FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01807 Value Line Larger Companies Fund, Inc. 7 Times Square, New York, N.Y. 10036 (Address of principal executive officers) Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code: 212-907-1500 Date of Fiscal year-end: December 31 Date of reporting period: July 1, 2010 – June 30, 2011 Item 1. Proxy Voting Record: ***** FORM N-Px REPORT ***** ICA File Number: 811-01807
